Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claimed priority to a 371 PCT/EP20 19/071142 application filed on 8/6/2019.
It is noted that no copy of the international application/publication has been received by the Office ( a copy of WO2020038716A1) . See MPEP 1893.01(a)(1) about the submission requirement of the international application publication. 
Specification
The specification submitted on 3/16/2022 are accepted because applicant amend Fig. 6 to Fig. 5.
Drawing
The drawing submitted on 3/16/2022 are accepted because the applicant labeled item 29 in Fig. 3. 

Claim Objections
5. Claims 1, 3, 6, 12, 15, 20 objected to because of the following informalities: 
Claim 1, last line “the outer conductor segment” should be – the outer conductor segment of the one of the first subwinding and the second subwinding--
Claim 3, line 3, “one of the first and second” should be – the one of the first and second –
Claim 6, line 3-4, “one of the first subwinding or the second subwinding” should be – the first sub-winding or the second sub-winding—
Claim 12, line 3, “an outer” should be – and an outer—
Claim 15, line 2, “one of the” should be – the one of the—
Claim 20, line 3, “a conductor” should be – the conductor—
Claim 20, last line “the outer conductor segment” should be – the outer conductor segment of the one of the first subwinding and the second subwinding--
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. Claim(s) 1, 3-8,11, 12, 14, 21    are rejected under 35 U.S.C. 103 as being unpatentable over
He (CN106300691B) in view of Kitamura (US 20120146580) 
With regard to claim 1, He teaches a conductor arrangement for an inductive power transfer ( see title inductive electric energy transmission system), the conductor arrangement comprising: a conductor arranged so as to form at least a first subwinding  ( C1, see examiner labeled Fig. 2b below)and a second subwinding  ( e.g., C2, Fig. 2b) that are arranged next to one another, such that at least one conductor segment of each of the first subwinding and the second subwinding run alongside one another in a first conductor bundle (1st CB  formed by the adjacent pole leg (PL) of C1 and C2, Fig. 2b, three pole legs from C1 and three pole leg from C2) of the conductor arrangement,
wherein, in said first conductor bundle, the first subwinding (e.g. C1, Fig. 2b) and the second subwinding  ( e.g., C2, Fig. 2b)are connected to one another via a first connecting conductor segment (1st CCS, Fig. 2b) that crosses at least one further conductor segment ( FCS, Fig. 2b) of the conductor arrangement ( see Fig. 2b, 1st CCS is cross FCS) ,
wherein the first subwinding and the second subwinding each comprise at least one inner and outer conductor segment (see Fig. 2b, C1 includes C1I, C1O, and C2 comprises C2I, C2O), and
wherein the first connecting conductor segment (1st CCS, Fig. 2b) extends between an outer conductor segment of the first subwinding ( C1O, Fig. 2b) and an inner conductor segment of the second subwinding ( C2I, Fig. 2b) 
wherein one of the first subwinding and the second subwinding of the conductor arrangement (e.g., C2, Fig. 2b) comprises a first internal conductor crossing ( 1st ICC, Fig. 2b) in which two conductor segments of the first subwinding cross each other or two conductor segments of the second subwindings cross each other( 1st ICC two conductor segment of C2 cross each other, Fig. 2b).
  	He does not teach wherein the one of the first subwinding and the second subwinding is arranged next to a third subwinding and comprises a second internal conductor crossing, and wherein an inner conductor segment of the one of the first subwinding and the second subwinding becomes an outer conductor segment of the one of the first subwinding and the second subwinding based on the internal conductor crossing, and the outer conductor segment connecting to the third subwinding.
	However, Examiner created Fig. 2b of He while duplicating 1st ccs to generate 2nd ccs, and duplicating the second subwinding to generate third subwinding teaches the one of the first subwinding and the second subwinding (C2, Fig. 2b)  is arranged next to a third subwinding and comprises a second internal conductor crossing (2nd ICC,  Fig. 2b), and wherein an inner conductor segment of the one of the first subwinding (inner of C2, Fig. 2b) 
	it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He, to duplicate the 1st CCS to 2nd CCS and duplicate the second subwinding so that the one of the first subwinding and the second subwinding is arranged next to a third subwinding and comprises a second internal conductor crossing, and wherein an inner conductor segment of the one of the first subwinding, in order to extend the wireless power transfer coverage range. Further, absent any criticality, the duplicate of the connecting conductor segment and subwinding is only obvious modification of He since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more connection to more subwindings, the more power transfer coverage provides but the functionality of the circuit does not change.
	In addition, Kitamura teaches  wherein the one of the first subwinding and the second subwinding  (8D of L3, 20B) is arranged next to a third subwinding ( e.g., 8B of L3, Fig. 20B) and comprises a second internal conductor crossing ( e.g., 2nd ICC, Fig. 20B), and wherein an inner conductor segment of the one of the first subwinding and the second subwinding (8D, Fig. 20B) becomes an outer conductor segment of the one of the first subwinding and the second subwinding ( e.g., 8D, Fig. 20B) based on the internal conductor crossing (8D inner conductor becomes out conductor based on 2nd ICC, Fig. 20B), and the outer conductor segment connecting to the third subwinding ( e.g., 8B of L3, Fig. 20B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He, to configure an inner conductor segment of the one of the first subwinding and the second subwinding to become an outer conductor segment of the one of the first subwinding and the second subwinding based on the internal conductor crossing, and the outer conductor segment connecting to the third subwinding. as taught by Kitamura, in order to arrange the crossing at different location of coil based on design specification and user requirement and align the crossing conductor to be parallel with coil conductor, make it easy to manufacture the connection wire and reduce the cost.



    PNG
    media_image1.png
    543
    1050
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    410
    360
    media_image2.png
    Greyscale


With regard to claim 3, the combination of He and Kitamura teaches all the limitations of claim 1, and He further teaches wherein the crossed conductor segment (e.g., 1st CCS, Fig. 2b) is part of the first subwinding or the second subwinding (see Fig. 2b, 1st CCS is part of C1 or C2) 
With regard to claim 4, the combination of He and Kitamura teaches all the limitations of claim 1, and He further teaches wherein the first connecting conductor segment (e.g., 1st CCS, Fig. 2b) terminates at or close to a conductor segment of one of the first and second subwindings (C1-PH1 (pole head), Fig. 2b) that runs at an angle to the first conductor bundle (1st CCS includes all the adjacent pole leg of C1, and C2, and pole head (PH) and pole leg ( PL) have 90 degree angle, Fig. 2b).
With regard to claim 5, the combination of  He and Kitamura teaches all the limitations of claim 1, and Kitamura further teaches wherein each of the first subwinding (e.g., C1, Fig. 2b) and the second subwinding ( e.g. C2, Fig. 2b) forms a pole of the conductor arrangement and comprises at least first and second pole leg  ( e.g., C1 include C1-PL1, C1-PL2, C2 include C2-PL1, C2-PL2, Fig. 2b) and at least a first and second pole head ( e.g. C1 includes C1-PH1, C1-PH2, C2 include C2-PH1, C2-PH2, Fig. 2b) and wherein the first conductor bundle (e.g.,1stCB, Fig. 2b) comprises at least one pole leg of each of the first subwinding and the second subwinding ( e.g., C2-PL2, C1-PL2 Fig. 2b).
With regard to claim 6, the combination of He and Kitamura teaches all the limitations of claim 1, and He further teaches wherein the at least one further conductor segment (e.g., FCS, Fig. 2b) that is crossed by the first conductor connecting segment ( 1st CCs, Fig. 2b)forms part of or terminates at or close to a pole leg of one of the first subwinding or the second subwinding ( e.g., C1-PL2, Fig. 2b).
With regard to claim 7, the combination of He and Kitamura teaches all the limitations of claim 1, and He further teaches wherein the first subwinding (e.g., C1, Fig. 2b) and the second subwinding ( e.g., C2, Fig. 2b) are arranged next to one another along a longitudinal axis( e.g., L, Fig. 2b) and the first conductor bundle( e.g., 1st CB, Fig. 2b) extends at an angle to said longitudinal axis ( e.g., L, Fig. 2b)( the 1st CB includes all the adjacent Pole leg from C1 and C2 , which extends at a 90 degree angle from L, Fig. 2b).
With regard to claim 8, the combination of  He and Kitamura teaches all the limitations of claim 1, and He further teaches wherein a position at which the conductor segments cross each other ( the cross between the 1st CCS and FCS, Fig. 2b) located at or near an edge portion of the first conductor bundle ( e.g., 1st CB, Fig. 2b) (  the cross between the 1st CCS and FCS, Fig. 2b locate at edge of 1st CB, Fig. 2b)
With regard to claim 11, the combination of He and Kitamura teaches all the limitations of claim 1, He further teaches wherein the third subwinding ( C3, Fig. 2(b)) and the one of the first subwinding and the second subwinding  ( C2, Fig. 2(b))arranged next thereto are connected to one another via a connecting conductor (e.g., 2nd CCS, Fig. 2(b)) crossing in which at least two conductor segments of the conductor arrangement cross each other (see 2nd CCS has two conductor section cross each other, Fig. 2(b)).
With regard to claim 12, the combination He and Kitamura teaches all the limitation of claim 11, and the combination further teaches wherein the connecting conductor crossing comprises a second connecting conductor segment (2nd CCS, Examiner created Fig. 2b of He while duplicating the 1st CCS to generate 2nd CCS, and duplicating the second subwinding to generate third subwinding) extending between an inner conductor segment of the third subwinding ( C3I, Fig. 2b of He) an outer conductor segment of the first subwinding or the second subwinding ( C2, Fig. 2b of He) next thereto.
With regard to claim 14, the combination of He and Kitamura teaches all the limitations of claim 1 and He further teaches  wherein the conductor extends within the conductor arrangement as a continuous member or element and/or as a continuous sequence of conductor segments (see Fig. 2b, C1 and C2 are arrange as a continuous sequence).
With regard to claim 21, He teaches a method for manufacturing a conductor arrangement for an inductive power transfer, comprising:
arranging a conductor so as to form at least a first subwinding  ( C1, see examiner labeled Fig. 2b)and a second subwinding  ( e.g., C2, Fig. 2b) that are arranged next to one another, such that at least one conductor segment of each of the first subwinding and the second subwinding run alongside one another in a first conductor bundle (1st CB formed by the adjacent PL of C1 and C2, Fig. 2b, three pole leg from C1 and three pole leg from C2) of the conductor arrangement, connecting said first conductor bundle the first subwinding ( e.g., C1, Fig. 2b) and the second subwinding ( e.g., C2, Fig. 2b) to one another via a first connecting conductor segment (1st CCS, Fig. 2b) that crosses at least one further conductor segment ( FCS, Fig. 2b) of the conductor arrangement ( see Fig. 2b, 1st CCS is cross FCS),
arranging the first subwinding and the second subwinding ( e.g., C2,  Fig. 2b)  in such a manner that they each comprise at least one inner and outer conductor segment ( see Fig. 2b, C1 includes C1I, C1O, and C2 comprises C2I, C2O), and that the first connecting conductor segment (1st CCS, Fig. 2b) extends between an outer conductor segment of the first subwinding ( C1O, Fig. 2b) and an inner conductor segment of the second subwinding ( C2I, Fig. 2b).
wherein one of the first subwinding and the second subwinding of the conductor arrangement comprises a first internal conductor crossing ( 1st ICC, Fig. 2b) in which two conductor segments of the first subwinding cross each other or two conductor segments of the second subwindings cross each other( 1st ICC two conductor segment of C2 cross each other, Fig. 2b).
He does not teach wherein the one of the first subwinding and the second subwinding is arranged next to a third subwinding and comprises a second internal conductor crossing, and wherein an inner conductor segment of the one of the first subwinding and the second subwinding becomes an outer conductor segment of the one of the first subwinding and the second subwinding based on the internal conductor crossing, and the outer conductor segment connecting to the third subwinding.
	However, Examiner created Fig. 2b of He while duplicating 1st ccs to generate 2nd ccs, and duplicating the second subwinding to generate third subwinding teaches the one of the first subwinding and the second subwinding ( C2, Fig. 2b)  is arranged next to a third subwinding and comprises a second internal conductor crossing (2nd ICC,  Fig. 2b), and wherein an inner conductor segment of the one of the first subwinding (inner of C2, Fig. 2b) 
	it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He, to duplicate the 1st CCS to 2nd CCS and duplicate the second subwinding so that the one of the first subwinding and the second subwinding is arranged next to a third subwinding and comprises a second internal conductor crossing, and wherein an inner conductor segment of the one of the first subwinding, in order to extend the wireless power transfer coverage range. Further, absent any criticality, the duplicate of the connecting conductor segment and subwinding is only obvious modification of He since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more connection to more subwindings, the more power transfer coverage provides but the functionality of the circuit does not change.
	In addition, Kitamura teaches  wherein the one of the first subwinding and the second subwinding  ( Fig. 8D of L3, 20B) is arranged next to a third subwinding ( e.g., 8B of L3, Fig. 20B) and comprises a second internal conductor crossing ( e.g., 2nd ICC, Fig. 20B), and wherein an inner conductor segment of the one of the first subwinding and the second subwinding (8D, Fig. 20B) becomes an outer conductor segment of the one of the first subwinding and the second subwinding ( e.g., 8D, Fig. 20B) based on the internal conductor crossing (8D inner conductor becomes out conductor based on 2nd ICC, Fig. 20B), and the outer conductor segment connecting to the third subwinding ( e.g., 8B of L3, Fig. 20B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He, to configure an inner conductor segment of the one of the first subwinding and the second subwinding to become an outer conductor segment of the one of the first subwinding and the second subwinding based on the internal conductor crossing, and the outer conductor segment connecting to the third subwinding. as taught by Kitamura, in order to arrange the crossing at different location of coil based on design specification and user requirement and align the crossing conductor to be parallel with coil conductor, make it easy to manufacture the connection wire and reduce the cost.

7. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over He (CN106300691B) and Kitamura (US 20120146580)  in further view of Amano (JP2013247822)
With regard to claim 2, He teaches all the limitations of claim 1, but not 
wherein the first subwinding has a connector to a voltage source and the conductor is laid starting from said connector in an outwardly spiraling manner towards the first connecting conductor segment.
However, Amano teaches wherein the first subwinding has an connector (53-1, Fig. 6) to a voltage source ([0072], 53-1 connects to inverter 12 and inverter 12 connects to a voltage/power supply, Fig. 1) and the conductor  ( e.g., C1b, Fig. 6) is laid starting from said connector ( e.g., 53-1, Fig. 6) in an outwardly spiraling manner towards the first connecting conductor segment ( e.g., 53-p, Fig. 6) ( see Fig. 6, C1b is outwardly relatively to 53-p and the winding of C1b is in spiraling manner from 53-1, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the first subwinding to have a connector to a voltage source and the conductor is laid starting from said connector in an outwardly spiraling manner towards the first connecting conductor segment. as taught by Amano, so that when current flows from one end point of the single wire to the other end point, current flows in directions reverse to each other in each of the adjacent coil portions. Which suppress unnecessary electromagnetic field radiation (see [0012] of Amano).


8. Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over He (CN106300691B) and Kitamura (US 20120146580)   in further view of Amano (JP2013247822) and Yun (US20180130599A1)
With regard to claim 15,  the combination of He and Kitamura teaches all the limitations of claim 1, but not wherein one of the first subwinding and the second subwinding of the conductor arrangement comprises a first connector for electrically connecting to a first pole of a voltage source and the other one of the first subwinding and the second subwinding of the conductor arrangement comprises a second connector for electrically connecting to a second pole of the voltage source, and wherein the conductor arrangement is configured to conduct a current between the first and second connector.
However, Amano teaches  wherein one of the first subwinding ( e.g., C1b, Fig. 6) and the second subwinding  ( e.g., C2b, Fig. 6) of the conductor arrangement comprises a first connector ( e.g., 53-1, Fig. 6) for electrically connecting to a voltage source ( e.g., inverter 12[0072], Fig. 1 inverter 12 connects to a power supply, and power is a product of voltage and current, in addition, inverter has a voltage output) and the other one of the first subwinding and the second subwinding of the conductor arrangement comprises a second connector ( e.g., 53-2, Fig. 6)  for electrically connecting to the voltage source( e.g., inverter 12[0072], Fig. 1 inverter 12 connects to a power supply, and power is a product of voltage and current, in addition, inverter has a voltage output) , and wherein the conductor arrangement is configured to conduct a current between the first and second connector ( current flowing [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He and Kitamura, to configure one of the first subwinding and the second subwinding of the conductor arrangement to include a first connector for electrically connecting a voltage source and the other one of the first subwinding and the second subwinding of the conductor arrangement comprises a second connector for electrically connecting of the voltage source, and wherein the conductor arrangement is configured to conduct a current between the first and second connector,  as taught by Amano, in order to use the power supply to supply the current to the conductor, so that the conductor can operate as a power transmitter coil to wireless transmit power ( see [0072] of Amano).
In addition, Yun teaches a first connector ( the connector that connects to top of voltage source in 610 Fig. 6) for electrically connecting to a first pole of a voltage source ( top output of voltage source in 610, Fig. 6) and a second connector ( the other connector connects to the bottom output of voltage source in 610, Fig. 6) for electrically connecting to a second pole of the voltage source ( to the bottom output of voltage source in 610, Fig. 6) ( note Fig. 10, Fig. 11 also shows a voltage source connects to the coil with two poles)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He Kitamura and Amano , to configure a first connector to  electrically connect to a first pole of a voltage source and a second connector to  electrically connect to a second pole of the voltage source,  as taught by Yun, to use two pole of current source to provide the current flow through the coil, and a coil with differential output provides better quality factor than single ended inductor, which improve the power transfer efficiency.
	With regard to claim 16, the combination of He, Kitamura Amano, and Yun teaches all the limitations of claim 15, Amano further teaches wherein the first and second connectors  ( e.g., 53-1, 53-2, Fig. 6) are positioned at a substantially similar height ( see 53-1, 53-2, are similar height, Fig. 6) and/or are positioned such that a distance between the connectors along a lateral axis of the conductor arrangement that extends orthogonally to the longitudinal axis is less than 0.3 meters ( Fig. 6 also shows two connector has no distance in an axis ( top to bottom axis) orthogonal to the longitudinal axis ( left to right axis) ) .

9. Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over He (CN106300691B) and  Kitamura (US 20120146580)    in view of Woronowicz (US20140318912A1)
With regard to claim 17, the combination of He and Kitamura teaches all the limitations of claim 14, but not further comprising an arrangement of one or more magnetically conducting elements, wherein the first and second connector are positioned in or above an area having a locally limited magnetic conductivity.
However, Woronowicz teaches an arrangement of one or more magnetically conducting elements ( e.g., 211, Fig. 9) , wherein the first and second connector are positioned in or above an area having a locally limited magnetic conductivity( see the connection area is not on the 211, examiner labeled Fig. 9 of Woronowicz , therefore they are above an area having locally limited magnetic conductivity) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 14 , to include an arrangement of one or more magnetically conducting elements, wherein the first and second connector are positioned in or above an area having a locally limited magnetic conductivity,  as taught by Woronowicz, to use the magnetically conducting elements to bundles the magnetic flux and increase the efficiency of power transfer ( [0102] of Woronowicz). Also locating the connector in a position without magnetically conducting ferrite can avoid the electrical noise or interference from the connector to be amplified/ bundled by the magnetically conducting element ferrite and thus degrade the signal through the magnetic conductive material.

    PNG
    media_image3.png
    438
    694
    media_image3.png
    Greyscale

With regard to clam 18, the combination of He and Kitamura teaches all the limitations of claim 1, but not further comprising an arrangement of one or more magnetically conducting elements, wherein a position of at least one conductor crossing of the conductor arrangement is located in or above an area having a locally limited magnetic conductivity.
However, Woronowicz teaches comprising an arrangement of one or more magnetically conducting elements ( e.g., 211, Fig. 9) , wherein a position of at least one conductor crossing of the conductor arrangement is located in or above an area having a locally limited magnetic conductivity ( see the crossing area is not on the 211, Fig. 9, therefore they are above an area having locally limited magnetic conductivity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 , to include an arrangement of one or more magnetically conducting elements, configure a position of at least one conductor crossing of the conductor arrangement to be located in or above an area having a locally limited magnetic conductivity,  as taught by Woronowicz, to use the magnetically conducting elements to bundles the magnetic flux and increase the efficiency of power transfer ( [0102] of Woronowicz). Also locating the crossing area in a position with locally limited magnetic conductivity can avoid the electrical noise or interference from the connector to be amplified /bundled by the magnetically conducting element ferrite and thus degrade the signal through the magnetic conductive material.
With regard to claim 19, the combination of He and Kitamura teaches all the limitations of claim 1, but not a system for an inductive power transfer, comprising at least two conductor arrangements.
However, Woronowicz teaches a system for an inductive power transfer, comprising at least two conductor arrangements (see Fig. 6, track has several conductor arrangements, T1, T2, T3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He and Kitamura , to include at least two conductor arrangements,  as taught by Woronowicz, in order to extend the range of power transmission, while individual control the transmitter only transmit in the session that requires the power, avoid waste of the power and improve the operating efficiency.
With regard to claim 20, the combination of He and Kitamura teaches all the limitations of claim 1, He further teaches an operating current is supplied to a conductor arrangement ( alternating current on energy transmitting coil page 1 of translation, last para) but not the method for inductively supplying power to a vehicle.
However, Woronowicz teaches  inductively supplying power to a vehicle (see title)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He and Kitamura, to configure to inductively supply power to a vehicle as taught by Woronowicz, in order to satisfy the user’s requirement to use the conductor in a specific field, and improve the user’s experience.
		
  
Response to Argument
10. Applicant’s arguments, filed 3/16/2022, with respect to the rejection(s) of claim(s) 1 and 21 under He have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made by He in view of Kitamura (US 20120146580)

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Einzinger (US 20050237144 A1) teaches a planar inductance, in particular for monolithic HF oscillators, with planar spiral windings, wherein each winding (1) is in the form of an "eight" with three cross-conductors (6, 7, 8) carrying current in the same direction and running between two loops (1a, 1b)
Freytag(US7397246B2) teaches about a planar coil with internal cross.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836